    Case 1:17-cv-01375-TNM Document 29-2 Filed 10/17/18 Page 1 of 2




                                           IGeneX, Inc .                                                          PAGE:
                                       795 SAN ANTONIO ROAD
                                       PALO ALTO, CA 94303
                                            [800)832-3200
PATIENT: LOUCKA, WESLEY                                                            SAMPLE ID:            438049
DOB:            AGE:    SEX: M

       JOSEPH G. JEMSEK, MD                                                        DRWN: 02/25/14
       JEMSEK SPECIALTY CLINIC                                                     RCVD : Oil/27/H
       2440 M STREET NW STE 205                                                    PRNT: 03/ J.3/ J.41
       WASHINGTON   I   DC
       20037                                                                       DIRECTOR : JYOTSNA SHAH, PhD




TEST NAME:                   RESULT                                              UNITS


 LYME lgM WESTERN BLOT
Revised 2/J.1/20J.4: lGeneX interpretation is based on internal validation
studies. By IGeneX criteria, lgM VB is considered POSITIVE if two or more of
the double starred bands below are present in either Group 1 or Group 2.
Group 1: 23-25, 31, 34, 39 and 83-93 kDA or Group 2: 23-25, 34, 39, 41 and
83-93 kDa~ and INDETERMINATE ~IND) if only bands 31 and 41kDa are present .
.
The IoM WB is considered NEGATIVE if less than 2 starred bands from either group
are present. A POSITIVE result suooests exposure to B burodorferi. By CDC / NYS
criteria, IgM WB is reported POSITIVE if 2 of the following bands are present:
23-25,39 ,41 kDa and NEGATIVE if < 2 bands are present .
     LIMITATION: Positive result for 31 and/or 34k0a may be present ofter Lyme
vaccination in uninfected persons . Infection with HSV, EBV, HCV and/or syphil i s
(RPR+l may give false (+ ) res u lts. Confir~at i on test for bond 31 is recomme nded
when only starred bands 31 and 41 kDA are present in non-vaccinated person.
     PRESENC~ OP ONLY ONE DOUBLE STARRED BAND OR INDETERM I NATE DOUBLE STARRED
BANDS IN A NEGATIVE REPORT MAY INDICATE CLINICAL SIONlfICANCE. THEREPORE, WE
RECOMMEND TESTING WITH ANOTHER METHOD AND / OR RETEST I N 4-6 WEEKS .
     BAND INTENSITY: NeQative (-): No band detected. Indeterminate <IND) : Band
present with intensity< calibration standard. Positive (1+ to 4+): Bond present
at an intensity > or a to calibration standard.
    IGENEX IGM RESULT                    IND
    CDC/NYS RESULT                       NEGATIVE
                            18 kDo .
                    .. 23-25 kDa .
                            28 kDa .
                            30 kDa .
                        .. 31 kDa.       +
                        • • 3"f kOa.
                        ••39 kOa.
                        ••41 kDa .       +
                            415 kDa.
                            58 kDa.
                            66 kDo .
                    ' '83 -93 kDa .
Diagnosis should not be based on laboratory tests alone . Results should be
inte r preted in conjunction with clinical symp t oms and patient h i story .
                                       Cont i nued on next page




                                                                  +   >




                                                                                                                      LIN 007246
              Case 1:17-cv-01375-TNM Document 29-2 Filed 10/17/18 Page 2 of 2




                                                 IGeneX, Inc.                                                          PAGE:   z
                                             795 SAN ANTONIO ROAD
                                             PALO ALTO, CA 94303
                                                       (800)832-3200

           PATIENT: LOUCKA, WESLEY                                                        SAMPLE ID:         4380"19
           DOB:             AGE:     SEX: M


                  JOSEPH G. JEMSEK, MD                                                    DRWN: 02/25/ 1"1
                  JEMSEK SPECIALTY CLINIC                                                 RCVD: OZ/27/14
                  2410 MSTREET NW STE 205                                                 PRNT: 03/13/1'1
                  WASHINGTON, DC
                  20037                                                                   DIRECTOR: JYOTSNA SHAH, PhD




           TEST NAME:              RESULT                                               UNITS


            LYME IgG WESTERN BLOT
           Revised 2/11/2011:   IGeneX interpretation is based on internal validation
           studies. By IGeneX criteria, IgG WB is considered POSITIVE if two or more of
           the double starred bands below ore present in either Group 1 or Group 2.
           Group 1: 23- 25, 31, 34, 39 and 63-93 kDA or Group 2 : 23-25, 34, 39, 11 and
           83-93 kD~; and INDETERMINATE (INDl if only bands 31 and "llkDa are present.
           The IgG WB is considered NEGATIVE if less than 2 starred bands from either group
           ore pres~nt. A POSITIVE result suqgeets exposure to B burgdorferi . By CDC/NYS
           criteria, IgG WB is reported POSITIVE if 5 of the followin~ band~ are present:
           18,23-25 1 28,30,39,41,45,58,66,83 -93kDa and NEGATIVE if< 5 bands ore present.
                LIMITATION: Positive result for 31 and / or 31k0a may be present after Lyme
           vaccination in uninfected persons . Infection with HSV, EBV, HCV and/or syphilis
           (RPR+J m~y give false (+) results . Confirmation test for band 31 is recommended
           when onl~ starred bands 31 and 41 kDA are present in non-vaccinated person .
                PRESENCE OF ONLY ONE DOUBLE STARRED BAND OR INDETERMINATE DOUBLE STARRED
           BANDS IN A NEGATIVE REPORT HAY INDICATE CLINICAL SIGNIFICANCE. THEREfORE, WE
           RECOMMEND TESTING WITH ANOTHER METHOD AND/OR RETEST IN 4-6 WEEKS.
                BAND INTENSITY: NeQative (-): No band detected . Indeterminate (I ND ) :Band
           present with intensity< calibration standard. Positive (1+ to 4+): Band present
           at an intensity > or s to calibration standard.
              IGENEX-IGG-RESULT                NEGATIVE
              CDC/NYS-RESULT                   NEGATIVE
                                   18 kDa
                             ''23-25 kDo       IND
                                   28 kDo
                                   30 kDa
                                •• 31 kDa      IND
                                ••34 kDa       IND
                                •• 39 kDo      IND
                                •• '11 kDo     +
                                   45 kDo
                                   58 kDa
                                   66 kDa
                             ••a3-93 kDa
           Diagnosis should not be based on laboratory test s alone. Results should be
           interpreted in conjunction with clinicol symptoms and patient history .
                                             End of Report




- -- - - - - - -- - - - - - - - - - - - - -                              +   




                                                                                                                           LIN 007247
